Case: 13-1652    Document: 7     Page: 1   Filed: 10/30/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 HENRY W. WOOTEN,
                 Petitioner-Appellant,
                            v.
       RICK THALER, DIRECTOR, TDCJ-CID,
               Respondent-Appellee.
                __________________________

                        2013-1652
                __________________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 13-CV-0255, Judge
Michael H. Schneider.
              __________________________

                       PER CURIAM.
                       ORDER
    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Fifth Circuit.
    Henry W. Wooten appeals from a judgment of the
United States District Court for the Eastern District of
Texas, which denied his petition for a writ of habeas
corpus and dismissed his case. This court is a court of
limited jurisdiction, which does not appear to include
jurisdiction in this matter. 28 U.S.C. § 1295.
Case: 13-1652        Document: 7   Page: 2    Filed: 10/30/2013




WOOTEN V. THALER                                            2


      Accordingly,
      IT IS ORDERED THAT:
    (1) Absent a response by either party within 30 days
of the date of filing of this order, this appeal shall be
transferred to the United States Court of Appeals for the
Fifth Circuit pursuant to 28 U.S.C. § 1631.
      (2) The briefing schedule is stayed.

                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk


s26